Opinión disidente emitida por el Juez Asociado
Señor Fus-ter Berlingeri.
No cabe duda alguna de que al amparo de la Ley Orgá-nica de la Administración de Sustento de Menores, según enmendada, 8 L.P.R.A. sec. 501 et seq. (LSM), en Puerto Rico el foro judicial y el foro administrativo —A.Su.Me.—(1) tienen jurisdicción concurrente sobre las reclamaciones ali-mentarias de menores. Se trata de un entramado dispuesto por el legislador para asegurar del modo más amplio posible el derecho fundamental de los menores de edad a recibir alimentos por parte de sus padres.
También es claro que conforme a lo dispuesto en el Art. 8 de la LSM, 8 L.P.R.A. sec. 507,(2) el foro con jurisdicción *625para fijar y tramitar una orden de pensión alimentaria será aquel en el cual se presente primero la petición de remedios o el trámite de una solicitud.
Surge con igual claridad que las partes tendrán el dere-cho a escoger en qué foro solicitar cualquier otra gestión posterior a la fijación de una pensión alimentaria, indepen-dientemente del foro en que se haya fijado dicha pensión. Aun cuando la solicitud de pensión alimentaria se hubiere fijado en el foro judicial, el foro administrativo puede en-tender en los otros asuntos relativos a la pensión alimen-taria específicamente mencionados en los incisos (a) al (g) del referido Art. 8. Surge con meridiana claridad, pues, que la intención del legislador fue proveerle al ciudadano un foro, además del judicial, en el cual se pudiera disponer administrativamente de los asuntos relacionados con la fi-jación de órdenes alimentarias. Lo que no es favorecido, que el legislador procuró evitar, es que una parte pueda acudir simultáneamente a ambos foros —el administrativo y el judicial— en reclamo de una pensión alimentaria. En casos donde ocurra la presentación simultánea, al adquirir jurisdicción uno de los foros, el otro debe abstenerse de intervenir en la controversia.
En resumen, pues, el claro esquema de la LSM es el de proveerle a la parte interesada tanto la facultad de decidir en cuál de los foros ha de presentar la petición de alimen-tos, como la facultad de decidir en cuál de los foros ha de dilucidar luego los otros asuntos que surjan relacionados con las pensiones alimentarias. Se trata de un diseño legis-lativo deliberado y patente de ofrecerle al ciudadano la op-ción de escoger en qué foro ha de solicitar diversas acciones de naturaleza alimentaria: en el administrativo o en el judicial. Este derecho a optar es un elemento esencial del esquema legislativo que procura ampliar los medios para hacer valer el derecho a recibir alimentos que tienen los menores de edad.
*626Como el derecho de escoger el foro le corresponde clara-mente a la parte solicitante, un tribunal no puede motu proprio referir los trámites alimentarios al foro adminis-trativo una vez la parte solicitante ha optado inicialmente por el foro judicial. Tal actuación del foro judicial es ultra vires y contraria al esquema claro que dispuso el legislador. No puede un tribunal usurpar lo que el legisla-dor determinó que le correspondía a la parte solicitante.
En el caso de autos, la señora Ríos Sánchez escogió el foro judicial para tramitar la petición de cobro de pensión alimentaria. El tribunal de instancia, por su cuenta y sin siquiera expresar fundamento alguno para ello, refirió el caso al foro administrativo. No tenía ni autoridad ni justi-ficación para actuar de ese modo, pero hoy una mayoría de este Tribunal convalida tal proceder, a pesar de que es pa-tentemente contrario a lo dispuesto por el legislador. Es un principio cardinal de hermenéutica que
[a]l interpretar una disposición específica de una ley, los tribunales deben siempre considerar cuáles fueron los propósitos perseguidos por la Asamblea Legislativa al aprobarla, y nues-tra interpretación de la ley debe atribuirle un sentido que ase-gure el resultado que originalmente se quiso obtener. Chase Manhattan Bank v. Mun. de San Juan, 126 D.P.R. 759, 766 (1990).
Como la mayoría del Tribunal ignora aquí sin razón al-guna el claro y deliberado mandato legislativo, yo disiento.

 La Administración para el Sustento de Menores.


 En lo pertinente, dicho Art. 8 lee como sigue:
“(2) al iniciarse la petición de remedios o al tramitarse la solicitud ante el foro administrativo o judicial, se entenderá que el foro en donde se radique primero ten-drá jurisdicción exclusiva para fijar una orden de pensión alimentaria. No obstante, aun cuando la orden de pensión alimentaria haya sido fijada en el foro judicial o en otro estado, el Administrador tendrá jurisdicción para disponer administrativamente sobre:
“(a) Iniciar la retención de ingreso.
“(b) Variar el receptor del pago.
“(c) Ordenar cubierta de seguro médico.
“(d) Ordenar pagos para abonar a deudas, en adición a la pensión corriente.
“(e) Modificar, revisar la pensión corriente a tenor con el Plan de Revisión y Modificación de Obligaciones Alimentarias.
“(f) hacer cumplir la orden de pensión alimentaria, excepto el imponer ór-denes de desacato.
“(g) cualquier otra gestión posterior a la fijación de la Orden de Pensión Alimentaria.” (Énfasis suplido.) 8 L.P.R.A. sec. 507.